Mr. Justice O’Corroe specially concurring: I agree with the conclusion reached by the majority of the court, but not in all that is said in the opinion. It is our duty to follow the law as announced by the Supreme Court of this State, although it is at variance with the law as stated in opinions of the United States Supreme Court. In my opinion, the rule laid down in the case of Baltimore & O. R. Co. v. Goodman, — U. S. —, 72 L. Ed. —, 48 Sup. Ct. 24, and cited with approval in majority opinion, went too far and is not in accord with the law of this State. Mr. Justice Holmes in the Goodman case says: “When a man goes upon a railroad track he knows that he goes to a place where he will be killed if a train comes upon him before he is clear of the track. He knows that he must stop for the train not the train stop for him.” This is a self-evident fact and so far as we are advised the contrary has never been contended. But the alleged negligence in this case, as appears from the opinion of the Circuit Court of Appeals, 10 Fed. (2d) 58, was the failure of the railroad company to maintain adequate signals at the crossing and not that the train should have stopped for the automobile to pass. As I understand it, the rule laid down in the Goodman case will bar a recovery in every case, as a matter of law, where the contributory negligence 'of the injured or the deceased person is a defense, and that it makes no difference how much the approaching train is obscured from view, nor the fact that the railroad company maintained no flagman or signals. The law as laid down in Flannelly v. Delaware & Hudson Co., 225 U. S. 597, is in accord with the law of Hlinois.